Citation Nr: 0638219	
Decision Date: 12/08/06    Archive Date: 12/19/06

DOCKET NO.  05-09 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to accrued benefits.

3.  Entitlement to Dependents' Educational Assistance under 
the provisions of        38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers




ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from August 1944 to April 
1948.  It appears the veteran also had a period of service 
with the United States Navy Reserves.  The veteran died in 
March 2003.  The appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania, which denied the benefits 
sought on appeal.

In March 2005, the appellant requested a Decision Review 
Officer hearing.  The hearing was scheduled for May 2005.  In 
April 2005, the appellant subsequently withdrew her request 
and asked that her appeal before forwarded to the Board for 
disposition.  38 C.F.R. § 20.700(a).


FINDINGS OF FACT

1.  The appellant has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  The veteran died on March [redacted], 2003; his death certificate 
indicated that the immediate cause of death was septicemia 
due to renal failure due to diabetes mellitus.  

3.  The veteran was not in receipt of compensation at the 
time of his death for any service-connected disability.

4.  A disability of service origin did not produce or hasten 
the veteran's death.

5.  At the time of death, the veteran had pending claims of 
entitlement to service connection for peripheral neuropathy, 
spinal stenosis, monoclonal gammopathy, diabetes mellitus, 
enlarged prostate, glaucoma, hypertension, renal 
complications, and a sleep disorder, as well as a claim of 
entitlement to a rating of total disability based upon 
individual unemployability due to service-connected 
disabilities (TDIU).

6.  A thorough review of the evidence does not show the 
veteran was entitled to the benefits he was seeking from VA 
at the time of his death.

7.  The veteran was not in receipt of a permanent and total 
service-connected disability rating at the time of his death 
nor did he die from a service-connected disability.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not warranted. 38 U.S.C.A. §§ 1310, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.312 (2006). 

2.  Entitlement to accrued benefits is not warranted.  
38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. §§ 3.102, 3.152, 
3.1000(a) (2006). 

3.  Dependents' Educational Assistance under the provisions 
of 38 U.S.C.A. Chapter 35 is not warranted.  38 U.S.C.A. § 
3501 (West 2002); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
appellant of any evidence that is necessary to substantiate 
her claim, as well as the evidence VA will attempt to obtain 
and which evidence she is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, the VCAA notice requirements may be 
satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  Id.

In this case, in an August 2003 letter, the RO provided 
notice to the appellant regarding what information and 
evidence was needed to substantiate the claims for service 
connection for the cause of the veteran's death and 
Dependency and Indemnity Compensation (DIC), as well as what 
information and evidence must be submitted by the appellant, 
what information and evidence would be obtained by VA, and 
the need for the appellant to advise VA of or submit any 
further evidence that pertained to the claims.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
following: the veteran's service personnel and medical 
records; the veteran's death certificate; VA outpatient 
treatment records; and reports of VA examination. 

As discussed above, the VCAA provisions have been considered 
and complied with in regard to the cause of death and DIC 
claims.  The appellant was notified and aware of the evidence 
needed to substantiate these claims, the avenues through 
which she might obtain such evidence, and the allocation of 
responsibilities between herself and VA in obtaining such 
evidence.  There is no indication that there is additional 
evidence to obtain, there is no additional notice that should 
be provided, and there has been a complete review of all the 
evidence without prejudice to the appellant.  As such, there 
is no indication that there is any prejudice to the appellant 
by the order of the events in this case.  See Pelegrini, 
supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  Moreover, 
as the Board concludes below that the preponderance of the 
evidence is against the appellant's claims, any question as 
to an appropriate effective date to be assigned is rendered 
moot.  Any error in the sequence of events or content of the 
notice is not shown to have any effect on the case or to 
cause injury to the claimant.  Thus, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Further, the Board notes the appellant did not file a 
specific claim for accrued benefits; however, a claim for DIC 
by a surviving spouse is deemed to include a claim for 
accrued benefits.  See 38 C.F.R. § 3.152(b)(1).  Therefore, 
the appellant was not provided specific notice with the 
evidence necessary to support this claim.  However, the 
veteran was provided notice during his lifetime in September 
2002 regarding his claims for service connection.  Moreover, 
the Board notes that the law requires that accrued benefit 
claims be adjudicated on the basis of the evidence that was 
of record at the time of the veteran's death.  38 C.F.R. § 
3.1000(d)(4).  Thus, there is no prejudice to the claimant in 
adjudication of the accrued benefits claim.  Bernard, supra.

The appellant also did not receive specific notice with 
regard to the claim for educational assistance.  However, 
eligibility to Dependents' Educational Assistance is derived 
from a veteran who was discharged under other than 
dishonorable conditions and has (1) a permanent and total 
service-connected disability, or (2) a permanent and total 
disability was in existence at the time of death, or (3) the 
veteran died as a result of a service-connected disability.  
38 U.S.C.A. § 3501.  As the appellant's claims for accrued 
benefits and service connection for the cause of the 
veteran's death are denied in the instant decision, there is 
no prejudice to the appellant.  See Valiao v. Principi, 17 
Vet. App. 229, 232 (2003) (that failure to comply with the 
VCAA is not prejudicial to the claimant if, based on the 
facts alleged, no entitlement exists); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  

I.  Cause of Death

This appeal arises out of the appellant's claim for service 
connection for the cause of the veteran's death.  The 
appellant has raised two separate arguments.  First, she 
maintains that the veteran's death from septicemia due to 
renal failure due to diabetes mellitus was related to his 
military service.  Second, she argues that the veteran was 
exposed to asbestos which contributed to the veteran's renal 
problems, and ultimately led to his death.  The appellant 
does not contend that the veteran's death is related to a 
disease or injury incurred during any Reserve period of 
service. The Board will address the appellant's arguments 
separately.

According to VA law, when a veteran dies from a service-
connected disability, VA shall pay DIC to such veteran's 
surviving spouse.  38 U.S.C.A. § 1310.  The law provides that 
service connection may be granted for disabilities resulting 
from a disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Certain 
chronic diseases specified by statute, including 
cardiovascular disease, organic disorders of the neurological 
system, and diabetes mellitus, may be presumed to have been 
incurred in service if manifest within a certain prescribed 
time following service separation, usually to a degree of 10 
percent within the first post-service year.  See 38 U.S.C.A. 
§ 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.  In determining whether a service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).  Medical evidence is required to establish a 
causal connection between service or a disability of service 
origin and the veteran's death.  See Van Slack v. Brown, 5 
Vet. App. 499, 502 (1993).

At the time of his death, service connection was not in 
effect for any disease or disability.  The death certificate 
indicates that the veteran died on March [redacted], 2003, at the age 
of 75.  The coroner found that the immediate cause of death 
was septicemia due to renal failure due to diabetes mellitus.  
An autopsy was not performed.  

The Board has reviewed all the evidence in the claims file, 
which includes: the appellant's multiple contentions; the 
veteran's service personnel and medical records; the 
veteran's death certificate; VA outpatient treatment records; 
and reports of VA examination.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the appellant or obtained on her behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
each claim and what the evidence in the claims file shows, or 
fails to show, with respect to each claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).

After a careful review of the evidence of record, the Board 
concludes that service connection is not warranted for the 
cause of the veteran's death.  In this regard, service 
connection was not in effect for any disease or disability at 
the time of the veteran's death.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312(a).  Nevertheless, the appellant argues 
that the veteran's death was caused by his military service.  
Unfortunately, there is no evidence that the veteran's death 
from septicemia due to renal failure due to diabetes mellitus 
was related to his period of service.  

The veteran's service medical records are devoid of any 
evidence of renal or endocrine disorders.  Reports of medical 
examination dated in August 1944 and June 1946 were negative 
for any of the claimed conditions.  The veteran was found 
physically qualified in February 1945 for submarine duty.  He 
was further found physically qualified for discharge in April 
1948.  Reports of medical history and examination taken in 
conjunction with enlistment into the Navy Reserves in July 
1960 were also negative.  In addition, there is no evidence 
of record that the veteran developed renal disease or 
diabetes mellitus to a compensable degree within the year 
following his separation from active service.  38 C.F.R. §§ 
3.307, 3.309.  

Post-service, VA outpatient treatment records dated between 
2001 and 2002 indicate the veteran was treated for 
hyperplasia of the prostate, atherosclerotic heart disease, 
open-angle glaucoma, diabetic neuropathy, spinal stenosis, 
hypertension, diabetes mellitus type II, nephritic syndrome, 
and hyperlipidemia.  There were no opinions provided that the 
diseases were related to the veteran's military service.  

Upon VA examination in October 2002, it was noted the veteran 
was diagnosed approximately 25 years prior with diabetes 
mellitus.  The veteran reported an onset of peripheral 
neuropathy in approximately 1972.  After a review of the 
veteran's medical history and performing a physical 
examination, the examiner indicated that the veteran's 
neuritis may be attributed to diabetes mellitus or spinal 
stenosis.  Nephrology opined the etiology of the veteran's 
nephritic syndrome was unclear but thought most likely to be 
secondary to the diabetic nephropathy with chronic mild renal 
failure.  The veteran was diagnosed with diabetes mellitus, 
peripheral neuropathy, diabetic neuropathy, glaucoma, 
hypertension, monotriclonal gammopathy, spinal stenosis, and 
benign prostatic hypertrophy.  None of these disorders were 
opined to be related to the veteran's military service.

The appellant has not provided nor pointed to any medical 
evidence supporting her primary contention that the 
conditions causing the veteran's death were related to his 
military service.  Medical evidence is required to establish 
a causal connection between service or a disability of 
service origin and the veteran's death.  See Van Slack, 
supra.  Due to the lack thereof, the appellant's claim must 
be denied on a direct basis as there is no evidence that a 
service related disease or injury caused the veteran's death.  
Moreover, the evidence does not establish the existence of 
renal disease, neurological disease, or diabetes mellitus to 
a compensable degree within one year following his discharge 
from service.  

The appellant has next advanced arguments that the veteran 
was exposed to asbestos while serving in the Navy and thus, 
his death was related to this exposure.  Specifically, she 
contends that he was exposed to asbestos when he was involved 
in the decommissioning of submarines.  She indicated that his 
duties included cleaning the inside of torpedo tubes and food 
storage reefers with toxic chemicals and solvents, as well as 
removing asbestos from bulkhead areas, all without 
protection.  

The Board has reviewed all the evidence delineated at the 
outset of the instant decision and finds that service-
connection for the cause of the veteran's death based on 
asbestos exposure is also denied.  The Board notes that VA 
has issued certain procedures on asbestos-related diseases 
which provide guidelines for use in the consideration of 
compensation claims based on exposure to asbestos.  See VA 
Adjudication Procedure Manual, M21-1 MR, Part IV, Subpart ii, 
Chapter 2, Section C, para. 9 (December 13, 2005); see also 
McGinty v. Brown, 4 Vet. App. 428, 432 (1993).

The aforementioned manual notes that the inhalation of 
asbestos fibers can produce fibrosis and tumors, with 
interstitial pulmonary fibrosis (asbestosis) being the most 
common disease.  A clinical diagnosis of asbestosis requires 
a history of exposure and radiographic evidence of 
parenchymal lung disease.  Symptoms and signs include 
dyspnea; end-respiratory rales over the lower lobes; 
compensatory emphysema; clubbing of the fingers at late 
stages; and pulmonary function impairment and cor pulmonale 
that can be demonstrated by instrumental methods. 

Asbestos fibers may also produce pleural effusions and 
fibrosis, pleural plaques, 
mesotheliomas of the pleura and peritoneum, lung cancer, and 
cancers of the gastrointestinal tract.  Cancers of the larynx 
and pharynx, as well as the urogenital system (except the 
prostate) are also associated with asbestos exposure.  
Persons with asbestos exposure have an increased incidence of 
bronchial, lung, pharyngolaryngeal, gastrointestinal, and 
urogenital cancer.  Moreover, the risk of developing 
bronchial cancer is increased in current cigarette smokers 
who have had asbestos exposure.

When considering VA compensation claims, rating boards have 
the responsibility to ascertain whether or not military 
records demonstrate evidence of asbestos exposure in service, 
and to ensure that development is accomplished to ascertain 
whether or not there is preservice or post service 
occupational or other asbestos exposure.  A determination 
must then be made as to the relationship between asbestos 
exposure and the claimed diseases.  As always, the reasonable 
doubt doctrine is for consideration in such claims.  In 
McGinty, the United States Court of Appeals for Veterans 
Claims (Court) also indicated that, while the veteran, as a 
lay person, is not competent to testify as to the cause of 
his disease, he is competent to testify as to the facts of 
his asbestos exposure.  See McGinty, 4 Vet. App. at 432 
(1993).

In the present case, service medical records fail to 
demonstrate the existence of a chronic disability 
attributable to in-service asbestos exposure.  In fact, there 
is no corroborating evidence that, while in service, the 
veteran was exposed to asbestos.  His DD-214 lists his 
military occupational specialty as commissaryman.  Even 
assuming that the veteran was exposed to asbestos in service, 
the veteran was not diagnosed with asbestosis during his 
lifetime or pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of the pleura and peritoneum, lung cancer, 
cancers of the gastrointestinal tract, cancers of the larynx 
and pharynx, or cancers of the urogenital system (except the 
prostate) as a result of that exposure during the veteran's 
period of active military service.  Nor have any of his 
diagnosed disabilities been medically linked to asbestos 
exposure.

Moreover, post-service VA outpatient treatment records dated 
between 2001 and 2002, indicate the veteran was exposed to 
arsenic as a youth when he worked on a farm and to lead when 
he worked as a house painter.  The veteran denied exposure to 
asbestos on various occasions.  A September 2001 bone marrow 
biopsy contained no supportive evidence of multiple myeloma.  
The biopsy was normocellular with normal maturation and no 
lytic lesions.  

Accordingly, the preponderance of the evidence is against the 
claim for service connection for the cause of the veteran's 
death.  Consequently, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

II. Accrued Benefits

A claim by a surviving spouse for DIC will also be considered 
to be a claim for accrued benefits.  38 C.F.R. § 3.152(b).  
Accrued benefits are defined as "periodic monetary benefits 
to which a payee was entitled at his death under existing 
ratings or decisions, or those based on evidence in the file 
at the date of death and due and unpaid for a period not to 
exceed two years."  See 38 U.S.C.A. § 5121; 38 C.F.R. 
3.1000(a).  Accrued benefits may be paid upon the death of a 
veteran to his or her spouse.  38 C.F.R. § 3.1000(a)(1)(i).  
The entitlement of the accrued benefits claimant is derived 
from the veteran's entitlement, and the accrued benefits 
claimant cannot be entitled to a greater benefit than the 
veteran would have received had he lived.  Zevalkink v. 
Brown, 6 Vet. App. 483, 489-90 (1994).  

The Board notes that the statute was amended in January 2003 
to eliminate the two-year restriction on the payment of 
accrued benefits.  The revision to the statute, however, 
applies only to deaths occurring on or after the date of 
enactment, which was December 16, 2003.  See the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 104, 117 Stat. 
2651 (Dec. 16, 2003).  Because the veteran's death occurred 
in March 2003, the appellant's claim must be considered under 
the version of 
38 U.S.C.A. § 5121(a) previously in effect, which limited 
eligibility for accrued benefits to a two-year period.

The record reflects that the veteran died in March 2003.  
Service connection had not been established for any 
disability at the time of his death.  However, the record 
reflects that the veteran filed claims of entitlement to 
service connection for peripheral neuropathy, spinal 
stenosis, monoclonal gammopathy, diabetes mellitus, an 
enlarged prostate, glaucoma, hypertension, renal 
complications, and a sleep disorder in July 2002.  
Specifically, he contended that the aforementioned disorders 
were the result of asbestos exposure in service.  He also 
filed a claim of entitlement to TDIU.  These matters were not 
adjudicated prior to the veteran's death.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).  A disability that is proximately due 
to or the result of a service-connected disease or injury 
shall be service connected.  38 C.F.R. § 3.310.

The Board has reviewed all the evidence delineated at the 
outset of the instant decision and finds that service-
connection for peripheral neuropathy, spinal stenosis, 
monoclonal gammopathy, diabetes mellitus, an enlarged 
prostate, glaucoma, hypertension, renal complications, and a 
sleep disorder as a result of asbestos exposure is also 
denied.

As previously determined, there is no corroborating evidence 
that the veteran was exposed to asbestos during his period of 
active duty service.  His service medical records fail to 
demonstrate the existence of a chronic disability 
attributable to in-service asbestos exposure.  During his 
lifetime, the veteran was not diagnosed with asbestosis, 
pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of the pleura and peritoneum, lung cancer, 
cancers of the gastrointestinal tract, cancers of the larynx 
and pharynx, or cancers of the urogenital system (except the 
prostate).  The veteran denied exposure to asbestos to VA 
treatment providers in July 2001 and October 2001.  

The veteran's service medical records were devoid of any 
evidence of the claimed disorders.  Reports of medical 
examination dated in August 1944, February 1945, June 1946, 
and April 1948 were also negative.  In addition, there is no 
evidence of record that the veteran developed cardiovascular-
renal disease (including hypertension), diabetes mellitus, 
nephritis, or other organic diseases of the nervous system to 
a compensable degree within the year following his separation 
from active service.  38 C.F.R. §§ 3.307, 3.309.  

A review of post-service, VA outpatient treatment records 
dated between 2001 and 2002 shows the veteran was treated for 
multiple disorders, to include hyperplasia of the prostate, 
atherosclerotic heart disease, open-angle glaucoma, diabetic 
neuropathy, spinal stenosis, hypertension, diabetes mellitus 
type II, nephritic syndrome, and hyperlipidemia; however, 
there were no opinions provided that the aforementioned were 
related to the veteran's military service or asbestos 
exposure.  

Upon VA mental health examination in October 2002, the 
examiner found no diagnosable sleep disorder.  Thus, there is 
an absence of a diagnosis of a sleep disorder during the 
veteran's lifetime.  The existence of a current disability is 
the cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F. 3d 
1328, 1332 (1997) (holding that interpretation of sections 
1110 and 1131 of the statute as requiring the existence of a 
present disability for VA compensation purposes cannot be 
considered arbitrary).  The evidence must show that the 
veteran had the disability for which benefits were being 
claimed.

Upon VA general medical examination in October 2002, 
nephrology opined the etiology of the veteran's nephritic 
syndrome was unclear but thought most likely to be secondary 
to the diabetic nephropathy with chronic mild renal failure.  
The veteran was diagnosed with diabetes mellitus, peripheral 
neuropathy, diabetic neuropathy, glaucoma, hypertension, 
monotriclonal gammopathy, spinal stenosis, and benign 
prostatic hypertrophy.  None of these disorders were opined 
to be related to the veteran's military service.

For the reasons stated above, the Board finds that the 
evidence is against the claims the veteran had pending at the 
time of his death, and, as such, the benefit of the doubt 
doctrine is not for application in the instant case.  
Gilbert, 1 Vet. App. at 54.  Consequently, there is no basis 
to award accrued benefits to the appellant under the facts of 
this case.

In regard to the TDIU claim, the Board notes that this 
benefit is warranted when a veteran is unable to secure and 
follow a substantially gainful occupation by reason of 
service-connected disabilities.  38 C.F.R. §§ 3,340, 4.16.  
However, service connection was not in effect for any 
disabilities at the time of the veteran's death, and for the 
reasons stated above the Board has determined he was not 
entitled to service connection for peripheral neuropathy, 
spinal stenosis, monoclonal gammopathy, diabetes mellitus, an 
enlarged prostate, glaucoma, hypertension, renal 
complications, or a sleep disorder.  Thus, there were no 
disabilities which would warrant consideration of a TDIU 
rating.

III. Dependents' Educational Assistance

Dependents' Educational Assistance under Chapter 35, Title 
38, United States Code may be paid to a child or surviving 
spouse of a veteran who meets certain basic eligibility 
requirements.  Basic eligibility exists if the veteran: (1) 
was discharged from service under conditions other than 
dishonorable or died in service; and (2) has a permanent 
total service-connected disability; or (3) a permanent total 
service-connected disability was in existence at the date of 
the veteran's death; or (4) died as a result of a service-
connected disability; or (if a serviceperson) (5) is on 
active duty as a member of the Armed Forces and now is, and, 
for a period of more than 90 days, has been listed by the 
Secretary concerned as missing in action, captured in line of 
duty by a hostile force, or forcibly detained or interned in 
line of duty by a foreign Government or power.  38 U.S.C.A. 
§§ 3500, 3501; 38 C.F.R. 3.807. 

As noted previously, at the time of the veteran's death, 
service connection was not in effect for any disabilities.  
Thus, he had not been assigned a total and permanent 
disability rating for service-connected disability.  The 
veteran died many years after his discharge from service, 
and, as found above, from nonservice-connected conditions. 

Under these circumstances, the appellant does not meet the 
basic eligibility requirements for entitlement to Chapter 35 
Dependents' Educational Assistance, and her claim, therefore, 
must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive, 
the claim should be denied or the appeal terminated because 
of the absence of legal merit or the lack of entitlement 
under the law).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to accrued benefits is denied.

Entitlement to Dependents' Educational Assistance under the 
provisions of 
38 U.S.C.A. Chapter 35 is denied.


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


